Citation Nr: 1730953	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-09 240A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left knee disability with degenerative arthritis and limitation of flexion.

2.  Entitlement to a compensable evaluation for left knee disability with degenerative arthritis and limitation of extension.

3.  Entitlement to an evaluation in excess of 10 percent for a right knee disability with degenerative arthritis and painful motion.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In October 2016, the Board remanded the matter for additional evidentiary development.  

As set forth below, in January 2017, the Veteran submitted a statement indicating that he wished to withdraw all claims on appeal.  Accordingly, the Board has dismissed these issues below.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).


FINDING OF FACT

In January 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in January 2017, the Veteran submitted a written statement indicating that he was quite satisfied with his current VA rating and did not wish to pursue any additional benefits through the NOD/Appeals process at this time.  The Board finds that this withdrawal is in writing, explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the Veteran.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  As the Veteran has clearly withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. CONNER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


